Exhibit 10.1


FIRST INDUSTRIAL, L.P.
 
4.625% Exchangeable Senior Notes Due 2011
 
Registration Rights Agreement
 
September 25, 2006


J.P. MORGAN SECURITIES INC.
CREDIT SUISSE SECURITIES (USA) LLC
MERRILL LYNCH, PIERCE, FENNER
      & SMITH INCORPORATED
As Representatives of the several Initial Purchasers
listed in Schedule I to the Purchase Agreement
 
c/o J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172
 
Ladies and Gentlemen:
 
First Industrial, L.P., a Delaware limited partnership (the “Operating
Partnership”), proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 4.625% Exchangeable Senior Notes due 2011 (the “Notes”),
upon the terms set forth in the Purchase Agreement by and among the Operating
Partnership, First Industrial Realty Trust, Inc., a Maryland corporation and the
sole general partner of the Operating Partnership (the “Company”), and the
Representatives, dated September 19, 2006 (the “Purchase Agreement”), relating
to the initial placement (the “Initial Placement”) of the Notes. In certain
circumstances, the Notes will be exchangeable into shares of common stock, $0.01
par value (the “Common Stock”), of the Company. The Notes will be fully and
unconditionally guaranteed as to the payment of principal and interest by the
Company. To induce the Initial Purchasers to enter into the Purchase Agreement
and to satisfy obligations thereunder, the holders of the Notes will have the
benefit of this registration rights agreement by and among the Operating
Partnership, the Company and the Initial Purchasers whereby the Company agrees
with you for your benefit and the benefit of the holders from time to time of
the Notes (including the Initial Purchasers) (each a “Holder” and, collectively,
the “Holders”), as follows:
 
1.  Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:
 
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
“Additional Interest” shall have the meaning set forth in Section 7 hereof.
 
“Affiliate” shall have the meaning specified in Rule 405 under the Act.
 

 
 

--------------------------------------------------------------------------------

 

“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.
 
“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
 
“Closing Date” shall mean the date of the first issuance of the Notes.
 
“Commission” shall mean the Securities and Exchange Commission.
 
“Control” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.
 
“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Exchange Price” shall have the meaning specified in the Indenture.
 
“Final Memorandum” shall mean the offering memorandum, dated September 19, 2006,
relating to the Notes, including any and all annexes thereto and any information
incorporated by reference therein as of such date.
 
“Holder” shall have the meaning set forth in the preamble hereto.
 
“Indenture” shall mean the Indenture relating to the Notes, dated as of
September 25, 2006, by and among the Operating Partnership, the Company, as
guarantor, and U.S. Bank National Association, as trustee, as the same may be
amended from time to time in accordance with the terms thereof.
 
“Initial Placement” shall have the meaning set forth in the preamble hereto.
 
“Initial Purchasers” shall have the meaning set forth in the preamble hereto.
 
“Losses” shall have the meaning set forth in Section 5(d) hereof.
 
“Majority Holders” shall mean, on any date, Holders of a majority of the Common
Stock registered under the Shelf Registration Statement.
 
“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.
 

 
2

--------------------------------------------------------------------------------

 

“NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.
 
“Notes” shall have the meaning set forth in the preamble.
 
“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.
 
“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a Notice and Questionnaire to the Company on or prior to such
date.
 
“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Common Stock covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble hereto.
 
“Registrable Securities” shall mean shares of Common Stock initially issuable in
exchange for the Notes initially sold to the Initial Purchasers pursuant to the
Purchase Agreement other than shares of Common Stock that have (i) been
registered under the Shelf Registration Statement and disposed of in accordance
therewith, (ii) have become eligible to be sold without restriction as
contemplated by Rule 144(k) under the Act or any successor rule or regulation
thereto that may be adopted by the Commission and (iii) ceased to be
outstanding.
 
“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Common Stock on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein. 
 
“Underwriter” shall mean any underwriter of Common Stock in connection with an
offering thereof under the Shelf Registration Statement.
 
“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Act.
 
2.  Shelf Registration. (a) The Company shall, not later than April 30, 2007,
file with the Commission a Shelf Registration Statement (which shall be, if the
Company is then a WKSI, an Automatic Shelf Registration Statement) providing for
the registration of, and the sale on a continuous or delayed basis by the
Holders of, all of the Registrable Securities, from
 

 
3

--------------------------------------------------------------------------------

 

time to time in accordance with the methods of distribution elected by such
Holders, pursuant to Rule 415 under the Act or any similar rule that may be
adopted by the Commission.
 
(b)  If the Shelf Registration Statement is not an Automatic Shelf Registration
Statement, the Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to become or be declared effective under the Act no later
than 270 days after the Closing Date.
 
(c)  The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
(or becomes effective in the case of an Automatic Shelf Registration Statement)
until the earlier of (i) the 20th Trading Day (as defined in the Indenture)
immediately following the maturity date of the Notes or (ii) the date upon which
there are no Notes or Registrable Securities outstanding. The Company shall be
deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Registration Period if it
voluntarily takes any action that would result in Holders of Registrable
Securities not being able to offer and sell such Common Stock at any time during
the Shelf Registration Period, unless such action is (x) required by applicable
law or otherwise undertaken by the Company in good faith and for valid business
reasons (not including avoidance of the Company’s obligations hereunder),
including the acquisition or divestiture of assets, or (y) permitted by Section
3(i) hereof.
 
(d)  The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act; and (ii)
not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
 
(e)  Subject to applicable law, the Company shall issue a press release through
a reputable national newswire service announcing the anticipated effective date
of the Shelf Registration Statement at least 15 Business Days prior to the
anticipated effective date thereof. Each Holder of Registrable Securities agrees
to deliver a Notice and Questionnaire and such other information as the Company
may reasonably request in writing, if any, to the Company at least 10 Business
Days prior to the anticipated effective date of the Shelf Registration Statement
as announced in the press release. From and after the effective date of the
Shelf Registration Statement, the Company shall use reasonable best efforts, as
promptly as is practicable after the date a Notice and Questionnaire is
delivered, and in any event within 10 Business Days after such date, (i) if
required by applicable law, to file with the Commission a post-effective
amendment to the Shelf Registration Statement (provided that the Company shall
not be required to file more than one post-effective amendment in any 90-day
period in accordance with this Section 2(e)(i)) or to prepare and, if permitted
or required by applicable law, to file a supplement to the related Prospectus or
an amendment or supplement to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
 

 
4

--------------------------------------------------------------------------------

 

Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus, and so that such Holder is permitted to
deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company shall file a post-effective
amendment to the Shelf Registration Statement, use reasonable best efforts to
cause such post-effective amendment to be declared effective under the Act as
promptly as is practicable; (ii) provide such Holder, upon request, copies of
any documents filed pursuant to Section 2(e)(i) hereof; and (iii) notify such
Holder as promptly as practicable after the effectiveness under the Act of any
post-effective amendment filed pursuant to Section 2(e)(i) hereof; provided that
if such Notice and Questionnaire is delivered during a Deferral Period, the
Company shall so inform the Holder delivering such Notice and Questionnaire and
shall take the actions set forth in clauses (i), (ii) and (iii) above upon
expiration of the Deferral Period in accordance with Section 3(i) hereof.
Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Holder that is not a Notice Holder as a selling
securityholder in the Shelf Registration Statement or related Prospectus;
provided, however, that any Holder that becomes a Notice Holder pursuant to the
provisions of this Section 2(e) (whether or not such Holder was a Notice Holder
at the effective date of the Shelf Registration Statement) shall be named as a
selling securityholder in the Shelf Registration Statement or related Prospectus
in accordance with the requirements of this Section 2(e). Notwithstanding the
foregoing, if (A) the Notes are called for redemption and the then prevailing
market price of the Common Stock is above the Exchange Price or (B) the Notes
are exchanged as provided for in Section 13.01(i), 13.01(ii) or 13.01(iv) of the
Indenture, then the Company shall use reasonable best efforts to file the
post-effective amendment or supplement within five Business Days of the
redemption date or the end of the exchange period, as applicable, or if such
Notice and Questionnaire is delivered during a Deferral Period, upon expiration
of the Deferral Period.
 
3.  Registration Procedures.  The following provisions shall apply in connection
with the Shelf Registration Statement.
 
(a)  The Company shall:
 
(i)  furnish to each of the Representatives and to counsel for the Notice
Holders, not less than five Business Days prior to the filing thereof with the
Commission, a copy of the Shelf Registration Statement and each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein (including all documents incorporated by reference therein after the
initial filing) and shall use its reasonable best efforts to reflect in each
such document, when so filed with the Commission, such comments as the
Representatives reasonably propose; and
 
(ii)  include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.
 
(b)  The Company shall ensure that:
 

 
5

--------------------------------------------------------------------------------

 



 
(i)  the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and
 
(ii)  the Shelf Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(c)  The Company shall advise the Representatives, the Notice Holders and any
underwriter that has provided in writing to the Company a telephone or facsimile
number and address for notices, and confirm such advice in writing, if requested
(which notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company shall have
remedied the basis for such suspension):
 
(i)  when the Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;
 
(ii)  of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information;
 
(iii)  of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;
 
(iv)  of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Common Stock included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and
 
(v)  of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
 
(d)  The Company shall use its reasonable best efforts to prevent the issuance
of any order suspending the effectiveness of the Shelf Registration Statement or
the qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as possible the withdrawal thereof. The Company shall
undertake additional reasonable actions as required to permit unrestricted
resales of the Common Stock in accordance with the terms and conditions of this
Agreement.
 
(e)  Upon request, the Company shall furnish to each Notice Holder, without
charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment
 

 
6

--------------------------------------------------------------------------------

 

thereto, including all material incorporated therein by reference, and, if a
Notice Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).
 
(f)  During the Shelf Registration Period, the Company shall promptly deliver to
each Initial Purchaser, each Notice Holder, and any sales or placement agents or
underwriters acting on their behalf, without charge, as many copies of the
Prospectus (including the preliminary Prospectus, if any) included in the Shelf
Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by each of the foregoing in connection
with the offering and sale of the Common Stock.
 
(g)  Prior to any offering of Common Stock pursuant to the Shelf Registration
Statement, the Company shall arrange for the qualification of the Common Stock
for sale under the laws of such U.S. jurisdictions as any Notice Holder shall
reasonably request and shall maintain such qualification in effect so long as
required; provided that in no event shall the Company be obligated to qualify to
do business in any jurisdiction where it is not then so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the Initial Placement or any offering pursuant to the Shelf
Registration Statement, in any jurisdiction where it is not then so subject.
 
(h)  Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall promptly (or within the time period
provided for by Section 3(i) hereof, if applicable) prepare a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document so that, as
thereafter delivered to subsequent purchasers of the securities included
therein, the Prospectus will not include an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. 
 
(i)  Upon the occurrence or existence of any pending corporate development,
public filings with the Commission or any other material event that, in the
reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus, the
Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon receipt of any such notice, each Notice Holder
agrees (i) not to sell any Registrable Securities pursuant to the Shelf
Registration Statement until such Notice Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in Section 3(i) hereof, or until
it is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus and (ii) to hold such
notice in confidence. Except in the case of a suspension of the availability of
the Shelf Registration Statement and the related Prospectus solely as the result
of the filing of a post-effective amendment or supplement to the Prospectus to
add additional selling securityholders therein, the period during which the
availability of the Shelf Registration Statement and any Prospectus is suspended
(the “Deferral Period”) shall not exceed 45 days in any 90-day period or 90 days
in any 360-day period; provided, that, if the event triggering the Deferral
Period relates to a proposed or pending material business transaction, the
disclosure of which the board of directors of the Company
 

 
7

--------------------------------------------------------------------------------

 

determines in good faith would be reasonably likely to impede the ability to
consummate the transaction or would otherwise be seriously detrimental to the
Company and its subsidiaries taken a whole, the Company may extend the Deferral
Period from 45 days to 60 days in any 90-day period or from 90 days to 120 days
in any 360-day period.
 
(j)  The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders an earnings
statement satisfying the provisions of Section 11(a) of the Act as soon as
practicable after the effective date of the Shelf Registration Statement and in
any event no later than 45 days after the end of a 12-month period (or 90 days,
if such period is a fiscal year) beginning with the first month of the Company’s
first fiscal quarter commencing after the effective date of the Shelf
Registration Statement.
 
(k)  The Company may require each Holder of Common Stock to be sold pursuant to
the Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of such Common Stock as the Company
may from time to time reasonably require for inclusion in the Shelf Registration
Statement.  The Company may exclude from the Shelf Registration Statement the
Common Stock of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.
 
(l)  Subject to Section 6 hereof, the Company shall enter into customary
agreements (including, if requested, an underwriting agreement in customary
form) and take all other appropriate actions in order to expedite or facilitate
the registration or the disposition of the Common Stock, and in connection
therewith, if an underwriting agreement is entered into, cause the same to
contain customary indemnification provisions and procedures.
 
(m)  Subject to Section 6 hereof, the Company shall:
 
(i)  make reasonably available for inspection by the Holders of Common Stock to
be registered thereunder, any underwriter participating in any disposition
pursuant to the Shelf Registration Statement, and any attorney, accountant or
other agent retained by the Holders or any such underwriter all relevant
financial and other records and pertinent corporate documents of the Company and
its subsidiaries;
 
(ii)  cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations;
 
(iii)  make such representations and warranties to the Holders of Common Stock
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
 

 
8

--------------------------------------------------------------------------------

 



 
(iv)  obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
 
(v)  obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Shelf Registration Statement), addressed
to each selling Holder of Common Stock registered thereunder and the
underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and
 
(vi)  deliver such documents and certificates as may be reasonably requested by
the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(i) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.
 
Subject to Section 6 hereof, the actions set forth in clauses (iii), (iv), (v)
and (vi) of this paragraph (m) shall be performed in connection with any
underwriting or similar agreement as and to the extent required thereunder.
 
(n)  In the event that any Broker-Dealer shall underwrite any Common Stock or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the NASD Rules) thereof, whether as
a Holder of such Common Stock or as an underwriter, a placement or sales agent
or a broker or dealer in respect thereof, or otherwise, the Company shall, upon
the reasonable request of such Broker-Dealer, comply with any such reasonable
request of such Broker-Dealer in complying with the NASD Rules.
 
(o)  The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Common Stock covered by the Shelf
Registration Statement.
 
4.  Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2 and 3 hereof
and shall reimburse the Holders for the reasonable fees and disbursements of one
firm or counsel (which shall initially be Davis Polk & Wardwell, but which may
be another nationally recognized law firm experienced in securities matters
designated by the Majority Holders) to act as counsel for the Holders in
connection therewith. 
 

 
9

--------------------------------------------------------------------------------

 



 
5.  Indemnification and Contribution. (a)  The Company and the Operating
Partnership agree to indemnify and hold harmless each Holder of Common
Stock covered by the Shelf Registration Statement, each Initial Purchaser, the
directors, officers, employees, Affiliates and agents of each such Holder or
Initial Purchaser and each person who controls any such Holder or Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Shelf Registration Statement as originally filed
or in any amendment thereof, or in any preliminary Prospectus or the Prospectus,
or in any amendment thereof or supplement thereto, or caused by the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company and the Operating
Partnership will not be liable in any such case to the extent that any such
loss, claim, damage or liability is caused by or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the party claiming indemnification specifically
for inclusion therein.
 
The Company and the Operating Partnership also agree to indemnify as provided in
this Section 5(a) or contribute as provided in Section 5(d) hereof to Losses of
each underwriter, if any, of Common Stock registered under the Shelf
Registration Statement, its directors, officers, employees, Affiliates or agents
and each person who controls such underwriter on substantially the same basis as
that of the indemnification of the Initial Purchasers and the selling Holders
provided in this paragraph (a) and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in Section 3(l)
hereof.
 
(b)  Each Holder of securities covered by the Shelf Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company and the
Operating Partnership, each of its directors, each of its officers who signs the
Shelf Registration Statement and each person who controls the Company or the
Operating Partnership within the meaning of either the Act or the Exchange Act,
to the same extent as the foregoing indemnity from the Company and the Operating
Partnership to each such Holder, but only with reference to written information
relating to such Holder furnished to the Company by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement shall be acknowledged by each Notice Holder
that is not an Initial Purchaser in such Notice Holder’s Notice and
Questionnaire and shall be in addition to any liability that any such Notice
Holder may otherwise have.
 
(c)  Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the
 

 
10

--------------------------------------------------------------------------------

 

indemnifying party in writing of the commencement thereof; but the failure so to
notify the indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses; and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.
 
(d)  In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Initial Purchaser be responsible, in the aggregate, for any amount in excess of
the purchase discount or commission applicable to the Notes, as set forth in the
Final Memorandum, nor shall any underwriter be responsible for any amount in
excess of the underwriting discount or commission applicable to the securities
purchased by such underwriter under the Shelf Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
 

 
11

--------------------------------------------------------------------------------

 

indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company and the Operating Partnership shall be deemed to be equal to the
total net proceeds from the Initial Placement (before deducting expenses) as set
forth in the Final Memorandum. Benefits received by the Initial Purchasers shall
be deemed to be equal to the total purchase discounts and commissions as set
forth on the cover page of the Final Memorandum, and benefits received by any
other Holders shall be deemed to be equal to the value of receiving Common Stock
registered under the Act. Benefits received by any underwriter shall be deemed
to be equal to the total underwriting discounts and commissions, as set forth on
the cover page of the Prospectus forming a part of the Shelf Registration
Statement which resulted in such Losses. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section 5, each person who controls a Holder within the meaning of either the
Act or the Exchange Act and each director, officer, employee and agent of such
Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company or the Operating Partnership within the meaning
of either the Act or the Exchange Act, each officer of the Company or the
Operating Partnership who shall have signed the Shelf Registration Statement and
each director of the Company or the Operating Partnership shall have the same
rights to contribution as the Company and the Operating Partnership, subject in
each case to the applicable terms and conditions of this paragraph (d).
 
(e)  The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or the Operating Partnership or any of the indemnified persons referred
to in this Section 5, and shall survive the sale by a Holder of securities
covered by the Shelf Registration Statement.
 
6.  Underwritten Registrations. (a) In no event will the method of distribution
of Registrable Securities take the form of an underwritten offering without the
prior written consent of the Company. Consent may be conditioned on waivers of
any of the obligations in Section 3, Section 4 or Section 5.
 
(b)  If any shares of Common Stock covered by the Shelf Registration Statement
are to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Company, subject to the prior written consent of the Majority
Holders, which consent shall not be unreasonably withheld.
 

 
12

--------------------------------------------------------------------------------

 



 
(c)  No person may participate in any underwritten offering pursuant to the
Shelf Registration Statement unless such person (i) agrees to sell such person’s
shares of Common Stock on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
 
7.  Registration Defaults. If any of the following events shall occur, then the
Company shall pay additional interest on the Notes ( “Additional Interest”) to
the Holders as follows:
 
(a)  if the Shelf Registration Statement (which shall be, if the Company is then
a WKSI, an Automatic Shelf Registration Statement) is not filed with the
Commission on or prior to April 30, 2007, then commencing on May 1, 2007,
Additional Interest shall accrue on the aggregate outstanding principal amount
of the Notes, at a rate of 0.25% per annum for the first 90 days from and
including May 1, 2007 and 0.50% per annum thereafter; or
 
(b)  if the Shelf Registration Statement is not declared effective by the
Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 270th day following the Closing Date,
then commencing on the 271st day after the Closing Date, Additional Interest
shall accrue on the aggregate outstanding principal amount of the Notes, at a
rate of 0.25% per annum for the first 90 days from and including such 271st day
and 0.50% per annum thereafter; or
 
(c)  if the Shelf Registration Statement has been declared or become effective
but ceases to be effective or usable for the offer and sale of the Registrable
Securities, other than in connection with (A) a Deferral Period or (B) as a
result of a requirement to file a post-effective amendment or supplement to the
Prospectus to make changes to the information regarding selling securityholders
or the plan of distribution provided for therein, at any time during the Shelf
Registration Period and the Company does not cure the lapse of effectiveness or
usability within 10 Business Days (or, if a Deferral Period is then in effect
and subject to the 10 Business Day filing requirement and the proviso regarding
the filing of post-effective amendments in Section 2(e) with respect to any
Notice and Questionnaire received during such period, within 10 Business Days
following the expiration of such Deferral Period or period permitted pursuant to
Section 2(e)) then Additional Interest shall accrue on the aggregate outstanding
principal amount of the Notes at a rate of 0.25% per annum for the first 90 days
from and including the day following such tenth Business Day and 0.50% per annum
thereafter; or
 
(d)  if the Company through its omission fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective or (ii) any
Prospectus at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective
then Additional Interest shall accrue, on the aggregate outstanding principal
amount of the Notes held by such Holder, at a rate of 0.25% per annum for the
first 90 days from and including the day following the effective date of such
Shelf Registration Statement or the time of filing of such Prospectus, as the
case may be, and 0.50% per annum thereafter; or
 

 
13

--------------------------------------------------------------------------------

 



 
(e)  if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period,
Additional Interest shall accrue on the aggregate outstanding principal amount
of the Notes at a rate of 0.25% per annum for the first 90 days from and
including such date, and 0.50% per annum thereafter;
 
provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of paragraph (d)
above), (5) upon the termination of the Deferral Period that caused the limit on
the aggregate duration of Deferral Periods in a period set forth in Section 3(i)
to be exceeded (in the case of paragraph (f) above), or (6) in any case,
notwithstanding the preceding clauses (1) through (5), upon the earlier of the
two dates provided in clauses (i) and (ii) of Section 2(c), Additional Interest
shall cease to accrue.
 
Any amounts of Additional Interest due pursuant to this Section 7 will be
payable in cash on the next succeeding interest payment date to Holders entitled
to receive such Additional Interest on the relevant record dates for the payment
of interest. If any Note ceases to be outstanding during any period for which
Additional Interest is accruing, the Company will prorate the Additional
Interest payable with respect to such Note.
 
The Additional Interest rate on the Notes shall not exceed in the aggregate
0.50% per annum and shall not be payable under more than one clause above for
any given period of time, except that if Additional Interest would be payable
because of more than one Registration Default, but at a rate of 0.25% per annum
under one Registration Default and at a rate of 0.50% per annum under the other,
then the Additional Interest rate shall be the higher rate of 0.50% per annum.
 
Notwithstanding any provision in this Agreement, in no event shall Additional
Interest accrue to holders of Common Shares issued upon exchange of Notes. In
lieu thereof, the Company shall increase the Conversion Rate (as defined in the
Indenture) by 3% for each $1,000 principal amount of Notes exchanged at a time
when such Registration Default has occurred and is continuing.
 
8.  No Inconsistent Agreements. Neither the Company nor the Operating
Partnership has entered into, and each agrees not to enter into, any agreement
with respect to its securities that is inconsistent with the registration rights
granted to the Holders herein.
 
9.  Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company shall use its reasonable best efforts to file the
reports required to be filed by it under Rule 144A(d)(4) under the Act and the
Exchange Act in a timely manner and, if at anytime the Company is not required
to file such reports, it will, upon the written request of any Holder of
Registrable Securities, make publicly available other information so long as
 

 
14

--------------------------------------------------------------------------------

 

necessary to permit sales of such Holder’s Registrable Securities pursuant to
Rules 144 and 144A of the Act. The Company covenants that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by Rules 144 and 144A (including, without limitation,
the requirements of Rule 144A(d)(4)). Upon the written request of any Holder of
Registrable Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
the foregoing, nothing in this Section 9 shall be deemed to require the Company
or the Operating Partnership to register any of its securities pursuant to the
Exchange Act.
 
10.  Listing. The Company shall use its reasonable best efforts to maintain the
approval of the Common Stock for listing on the New York Stock Exchange.
 
11.  Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Majority Holders; provided that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
modification, supplement, waiver or consent is to be effective; provided,
further, that no amendment, qualification, modification, supplement, waiver or
consent with respect to Section 7 hereof shall be effective as against any
Holder of Registrable Securities unless consented to in writing by such Holder;
and provided, further, that the provisions of this Article 11 may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Initial Purchasers and each Holder.
 
12.  Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:
 
(a)  if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire;
 
(b)  if to the Initial Purchasers or the Representatives, initially at the
address or addresses set forth in the Purchase Agreement; and
 
(c)  if to the Company or the Operating Partnership, initially at its address
set forth in the Purchase Agreement.
 
All such notices and communications shall be deemed to have been duly given when
received.
 
The Initial Purchasers, the Company or the Operating Partnership by notice to
the other parties may designate additional or different addresses for subsequent
notices or communications.
 

 
15

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, notices given to Holders holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository.
 
13.  Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein or in the Purchase Agreement or granted by law, including
recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company and the Operating
Partnership agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by them of the provisions of this
Agreement and hereby agree to waive in any action for specific performance the
defense that a remedy at law would be adequate.
 
14.  Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Company or the
Operating Partnership thereto, subsequent Holders of Common Stock, and the
indemnified persons referred to in Section 5 hereof. The Company and the
Operating Partnership hereby agree to extend the benefits of this Agreement to
any Holder of Common Stock, and any such Holder may specifically enforce the
provisions of this Agreement as if an original party hereto.
 
15.  Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
 
16.  Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
 
17.  Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.
 
18.  Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
 
19.  Common Stock Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Common Stock is
required hereunder, Common Stock held by the Company or its Affiliates (other
than subsequent Holders of Common Stock if such subsequent Holders are deemed to
be Affiliates solely by reason of their holdings of such Common Stock) shall not
be counted in determining whether such consent or approval was given by the
Holders of such required percentage.
 

 
16

--------------------------------------------------------------------------------

 

Very truly yours,
 
FIRST INDUSTRIAL REALTY TRUST, INC.
 
By: /s/ John H. Clayton            
Name: John H. Clayton
Title: Vice President - Corporate Legal
 
FIRST INDUSTRIAL, L.P.
 

 
By:
First Industrial Realty Trust, Inc.,

                as its sole general partner


By: /s/ John H. Clayton            
Name: John H. Clayton
Title: Vice President - Corporate Legal
 


 
The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.
 
J.P. MORGAN SECURITIES INC.
CREDIT SUISSE SECURITIES (USA) LLC
MERRILL LYNCH, PIERCE, FENNER
     & SMITH INCORPORATED








By: J.P. MORGAN SECURITIES INC.
 
on behalf of itself and the several Initial Purchasers
            listed in Schedule I to the Purchase Agreement




By:  /s/ Santosh Sreenivasan                
Name: Santosh Sreenivasan
Title: Vice President


 
 
 
17